Action for damages for personal injuries. Plaintiff, an infant, by his guardian ad litem, alleges in substance that on the twelfth day of March, 1922, defendant ordered and directed his servant, one Greenfield, to inflict bodily injury upon him. That, acting under this direction, said Greenfield did violently assault and beat the plaintiff. That by reason of said beating plaintiff suffered severe bruises upon his head, nose, and body which caused great pain and agony. Damages were claimed in the sum of one thousand dollars for the injuries suffered, and exemplary damages in a like amount were prayed for.
Trial was had without a jury. The court found that defendant maliciously aided, abetted, and encouraged Greenfield to inflict bodily injury upon plaintiff and by reason of this malicious aiding and abetting plaintiff was violently *Page 540 
assaulted and beaten upon the face and jaw without just cause or provocation, in consequence of which he suffered pain and agony and was damaged in the sum of two hundred dollars. Judgment was accordingly entered for this amount.
[1] As grounds for reversal it is claimed that the evidence fails to support the findings.
There is no merit in this contention.
There is evidence in the record to show that defendant took Greenfield to the place where the injuries were suffered by plaintiff and that he ordered and directed Greenfield to inflict the beating which caused the injuries complained of.
The judgment is affirmed.
Knight, J., and Cashin, J., concurred.